Citation Nr: 1609131	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for disability of the right foot and toes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied service connection for bilateral hearing loss and disability of the right foot and toes.

By way of an October 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board hearing at the RO.  However, he later withdrew the request in December 2015.  See 38 C.F.R. § 20.704(e) (2015).

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, the matters on appeal are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

None of the Veteran's service treatment records are available for review, with the exception of his separation examination report.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In July 2010, the AOJ asked the Veteran to complete NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) so that a search of alternate record sources could be conducted.  The Veteran was asked to complete the form in detail, to include providing date(s) of treatment as specifically as possible; preferably, down to at least the month and year.

The Veteran returned the NA Form 13055 in August 2010.  However, it appears that he may have misunderstood the information the AOJ was seeking.   Rather than provide dates of in-service treatment, he provided dates of current (i.e., post-service) medical care.  As such, the AOJ was unable to undertake any additional development.

Subsequently, however, the Veteran provided further information with respect to treatment he received in service.  Specifically, he reported in his September 2011 notice of disagreement that he went to the dispensary for problems with his right foot and toes on several occasions during his 16-week period of basic training (which, presumably, would have run from approximately May 1953 to September 1953), and that he was treated and returned to duty.

Under the circumstances, and particularly in light of VA's heightened duties in this case, the Board finds that additional development is warranted.  The Veteran should be asked to provide as much additional detail as possible regarding in-service treatment for the disabilities here at issue, to particularly include the name of the base and/or service department medical facility where he sought treatment for his feet during basic training.  Thereafter, if enough information is obtained to allow for meaningful research (when taken together with his previous statement that he was treated for his feet during his 16-week period of basic training), the AOJ should initiate further research under PIES code "M01," as suggested in July 2010 correspondence from the National Personnel Records Center (NPRC).

Further development of medical opinion evidence is also required.  The Veteran was examined in December 2010 for purposes of obtaining an opinion as to whether he had disabilities of the right foot and toes that could be attributed to service.  However, the Veteran's claims file was not made available for the examiner's review.  In addition, inasmuch as the Veteran has since asserted that he was seen at the dispensary for problems with his right foot and toes on several occasions during basic training, it appears that the December 2010 VA examiner's opinion may have been based, at least in part, on an inaccurate factual premise.  See December 2010 VA examination report, pp. 2 and 4 (noting, in pertinent part, that the Veteran was not treated medically for foot problems during service).  As such, the case should be returned to the examiner for further review and clarification.

As to the Veteran's claim for service connection for bilateral hearing loss, the Veteran has credibly asserted that he was exposed to noise during in-service training involving the use of firearms.  Private medical evidence reflects that he has a current hearing disability as defined by VA regulation, see 38 C.F.R. § 3.385, and no audiometric testing was performed at the time of his separation from service which would serve to confirm or refute the presence of a high-frequency hearing impairment at that time.  Under the circumstances, and in light of VA's heightened duties in this case, the Board finds that the Veteran should be examined for purposes of obtaining an opinion as to the likely etiology of his current impairment.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide as much additional detail as possible regarding any in-service treatment he received for the disabilities here at issue, to particularly include the name of the base and/or service department medical facility where he sought treatment for his feet during basic training.  The Veteran's response, if any, should be associated with the record.

2.  If the Veteran provides enough information to allow for meaningful research of alternate record sources (when viewed together with his previous statement that he was treated for his feet during his 16-week period of basic training, which presumably would have run from approximately May 1953 to September 1953), ask NPRC to conduct such a search, using PIES code "M01," as suggested in July 2010 correspondence from NPRC.  The response(s), and any evidence received, should be associated with the record.

3.  After all of the foregoing development has been completed to the extent possible, make arrangements to provide the record on appeal to the VA examiner who previously offered an opinion with respect to the etiology of the Veteran's right foot and toe disabilities in December 2010.

The examiner should be asked to review the record and prepare a supplemental report indicating the extent to which, if any, the evidence contained therein impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has one or more disabilities of the right foot and/or toes that had their onset during, or are otherwise related to, service.

If the December 2010 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

4.  Also arrange to have the Veteran scheduled for an examination by an audiologist or ear, nose, and throat physician.

After reviewing the record on appeal, examining the Veteran, and conducting audiometric and speech discrimination (Maryland CNC) testing of both ears, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a hearing disability of either ear can be attributed to service, to include any in-service exposure to noise.

In so doing, the examiner should consider the Veteran's statements to the effect that he was exposed to noise during in-service training involving the use of firearms, and the medical significance, if any, of the fact that his hearing was found to be 15/15 on spoken and whispered voice testing at the time of his separation from service in May 1955.

A complete rationale for all opinions must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the case should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

